Citation Nr: 0908042	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-23 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The veteran had active military service from September 1983 
to July 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in January 2009.  A transcript of that 
hearing is of record.

In this case, the record reveals evidence of a current 
psychiatric disorder-paranoid schizophrenia.  Specifically, 
an August 2004 Discharge summary from the Tri-City Medical 
Center noted an Axis I diagnosis of chronic paranoid 
schizophrenia.  The Veteran was afforded a VA examination in 
October 2007, at which point the examiner diagnosed him with 
chronic paranoid schizophrenia, noting that it existed prior 
to his military enlistment.  The examiner also diagnosed the 
Veteran with ongoing polysubstance abuse, and mixed 
personality disorder with antisocial features, both of which 
he stated existed prior to enlistment.

The Veteran's service treatment reports (STRs) contain a June 
1985 psychiatry and neurology entry for a substance abuse 
evaluation which noted that the Veteran was sad, fearful, and 
restless, had ruminations, and stated that his mood and 
affect were anxious.  The examiner gave the impression of 
substance abuse.  A report of medical history filled out by 
the Veteran in June 1985, noted that he experienced 
depression and/or excessive worry.  The Veteran's personnel 
file states that he was administratively discharged for 
alcohol and drug abuse after a determination that further 
rehabilitative efforts were not practical, and that 
rehabilitation was a failure.

Although a January 2007 Board remand specified that a VA 
examiner should offer an opinion as to whether it was at 
least as likely as not that the psychiatric symptoms 
indicated in the June 1985 record by Psychiatry and Neurology 
services 


represented the initial manifestations of the currently 
diagnosed psychiatric disability, it would now be helpful to 
know whether those manifestations were of the schizophrenia 
that the VA examiner says existed prior to service.  In other 
words, although the October 2007 VA examiner provided the 
opinion that the Veteran's paranoid schizophrenia pre-existed 
his military service, which implies that the 1985 symptoms 
could not be the initial manifestations, it is important to 
determine whether the in-service symptoms were continued 
manifestations of the schizophrenia or the manifestations of 
some other process, such as substance abuse.  

Accordingly, the appellant's case is REMANDED to the agency 
of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should ask the Veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim, including any 
recently prepared treatment records.  
Specifically, if possible, the Veteran 
should provide the full name, address and 
dates of treatment for a Dr. Kugel, whom 
he mentioned at his Board hearing.  With 
any necessary authorization from the 
Veteran, obtain and associate with the 
claims file any medical records 
identified by the Veteran that have not 
been secured previously.

2.  The Veteran's file should be 
forwarded to the examiner who conducted 
the October 2007 examination and the 
examiner should be asked to provide an 
opinion regarding the medical probability 
that the Veteran's psychiatric symptoms 
mentioned in the June 1985 record by 
Psychiatry & Neurology Services, and in 
the June 1985 Report of Medical History, 
represented manifestations of the 
Veteran's schizophrenia, whether 


the schizophrenia is felt to have pre-
existed military service or not.  If such 
symptoms are thought to be the result of 
some other disease process or substance 
abuse, this should be affirmatively 
stated with detailed explanation for such 
a conclusion.  (If the October 2007 
examiner is not available, another 
examination should be scheduled with a 
view toward obtaining the opinion.)

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review.  
The AOJ should make sure that the 
examiner's report complies with this 
remand and answers the questions 
presented in the request.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the AOJ.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

